Citation Nr: 0715264	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for status post cancer of 
the T-12 pedicle, oat cell, in clinical remission, currently 
rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in which the RO granted an increase 
rating of 10 percent for the veteran's status post cancer of 
the T-12 pedicle, oat cell in clinical remission.  The 
veteran perfected a timely appeal that challenges the 
assignment of the 10 percent rating for this disability.

In a separate rating decision dated in April 2005, the RO 
found that the January 2000, rating decision contained clear 
and unmistakable error and amended that decision to: (1) 
establish service connection for lung cancer, rated at zero 
percent disabling (noncompensable) from February 14, 1994, 
and rated at 10 percent disabling from December 2, 2004; and 
(2) establish an effective date of February 14, 1994, for the 
award of service connection for status post cancer of the T-
12 pedicle, oat cell, in clinical remission.  In May 2005, 
the veteran filed a notice of disagreement (NOD), in which he 
contested the April 2005 rating decision concerning the 
revised effective date for the awards of service connection 
and the effective date assigned for the 10 percent rating for 
status post lung cancer.

A Decision Review Officer (DRO) decision of June 2006 
reflects that additional review was warranted based on the 
arguments advanced in the veteran's May 2005 NOD.  38 C.F.R. 
§ 19.26 (2006).  In so doing, the RO found that the April 
2005 rating decision contained clear and unmistakable error 
and corrected that decision to reflect the effective date of 
June 9, 1994, (the effective date of the liberalizing 
legislation), for the awards of service connection for status 
post lung cancer, and for status post oat cell cancer of T12 
pedicle, in clinical remission.  The RO explained that 
because the veteran's claim was not actually received prior 
to June 9, 1994, his effective date for service connection 
could not be earlier than the date that the law changed.  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).  
The RO furnished the veteran a statement of the case (SOC) in 
June 2006, with respect to the effective dates assigned for 
the awards of service connection and the effective date 
assigned for the 10 percent rating for status post lung 
cancer.  However, the information of record indicates that 
the veteran did not file a substantive appeal regarding the 
specific matters addressed in June 2006 SOC; and thus the 
issues concerning the propriety of the effective dates are 
not a part of the current appeal.

In January 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's status post oat cell cancer of the T-12 
pedicle, in clinical remission, results in residual 
disability affecting the thoracolumbar spine that is 
manifested by a slight limitation of motion and x-ray 
evidence of degenerative changes.


CONCLUSION OF LAW

The criteria for an increased rating for status post cancer 
of the T-12 pedicle, oat cell, in clinical remission, 
currently rated at 10 percent disabling, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.3, 
4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5012, 
5003 (2002 & 2006), and as amended by 38 C.F.R. § 4.71a, The 
Spine, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2002 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA orthopedic examinations, and statements and 
testimony from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, an increased 
rating is not being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Increased Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

A. Rating Criteria Specific to this Case

As aptly noted by the record, the veteran has established 
entitlement to service connection for status post oat cell 
cancer of T-12 pedicle, in clinical remission (effective from 
June 9, 1994).  Thus, with diseases, preference is to be 
given to the diagnostic code assigned to the disease itself; 
if the rating is determined on the basis of residual 
conditions, the diagnostic code appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. 
§ 4.27.

Under Diagnostic Code 5012, a 100 percent rating will be 
assigned for malignant bones and new growths.  The Note 
following this code provides that the 100 percent rating will 
be continued for 1 year following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  At this point, if there has been no local 
recurrence or metastases, the rating will be made on 
residuals.  38 C.F.R. § 4.71a, DC 5012 (2006).  In applying 
this code, the evidence of record discloses that the veteran 
completed radiation therapy for cancer of the T-12 pedicle in 
October 1979.  Subsequent medical records show no recurrence 
of cancer.  Following VA examination in December 1999, which 
included a bone scan, x-ray and CT scan of the thoracolumbar 
spine, the diagnosis was of status post cancer of T-12 
pedicle, oat-cell, in clinical remission.

Because the medical evidence demonstrates that the veteran 
has had no local recurrence or metastases upon the expiration 
of the one year following his completion of radiation therapy 
in 1979, Diagnostic Code 5012 directs that the veteran's 
rating is to be made based on the residuals, which, as 
evidence by the objective medical evidence of record, affect 
the T-12 pedicle of the thoracolumbar segment of the spine.  
Thus, the veteran's status post cancer of the T-12 pedicle, 
oat cell, in clinical remission, is currently rated under 
hyphenated Diagnostic Codes 5012-5003.  38 C.F.R. § 4.27.

Under Diagnostic Code 5003, degenerative arthritis is rated 
based on limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
(or joints) involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined not added.  Limitation 
of motion must be objective confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 
38 C.F.R. § 4.59 (2006); Hicks v. Brown, 8 Vet. App. 417, 420 
(1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)).

In the absence of limitation of motion, a 10 percent rating 
requires X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
requires X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Note 1:  The 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Note 2:  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.  38 C.F.R. 4.71a, Diagnostic Code 5003.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now classified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether an increased rating is warranted due to the residual 
disability affecting the veteran's T-12 pedicle of the 
thoracolumbar spine.  The General Counsel for VA has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for the periods from and after 
the effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the former and 
revised regulations considered for the period after the 
change was made.  See VAOPGCPREC 3-2000.  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5291, in effect prior to September 26, 
2003, a zero percent (noncompensable) rating is warranted for 
slight limitation of motion of the dorsal spine; and, a 10 
percent rating is assigned for moderate or severe limitation 
of motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, a 10 percent rating is warranted for slight limitation 
of motion of the lumbar spine, a 20 percent rating is 
assigned for moderate limitation of motion, and a 40 percent 
rating is assigned for severe limitation of motion.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 10 percent rating is assigned for disability with 
characteristic pain on motion.  A 20 percent rating is 
assigned for disability with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R.    § 4.71a.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 10 percent evaluation is assigned for mild 
intervertebral disc disease; a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks; a 40 percent rating is warranted for 
intervertebral disc syndrome that is severe with recurring 
attacks and intermittent relief; and a 60 percent evaluation 
is assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a.

Under the revised criteria, in effect from September 23, 
2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned with incapacitating episodes of having at total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  See also 38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2006) (same effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episodes is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003), effective September 26, 2003, 
[Diagnostic Code 5293 redesignated as 5243 and codified at 
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2006) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

Under the revised criteria, effective from September 26, 
2003, disabilities of the spine will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2006).

Under the General Rating Formula, a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, The 
Spine, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Codes 5235 to 5243 (2006).

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2006).

B.  Background and Analysis

In July 2002, the veteran filed a new claim for an increased 
rating.  In connection with this claim, the veteran was 
provided a VA examination in August 2002.  The veteran 
complained of nearly constant low back pain and lower 
thoracic area pain.  He described his pain as an 8 on a scale 
of 1 to 10.  He also complained of weakness, stiffness, 
fatigability, and lack of endurance.  He took Motrin with 
good results and no side effects.  He reported that he did 
have flare-ups, and on those occasions, his pain increased to 
a 9.  He elaborated that this type of pain occurred several 
times per month and lasted for several hours.  He estimated 
that he had an additional loss of function of 50 percent 
during these flare-ups.

Upon physical examination of the spine in August 2002, the 
veteran's range of motion of the lumbar spine was to 90 
degrees on forward flexion, with lumbar extension to 30 
degrees, and with lumbar lateral flexion of 30 degrees, 
bilaterally, and bilateral rotation of 35 degrees.  There was 
no objective evidence of painful motion, no spasm, no 
weakness, and no tenderness..  There was no additional 
limitation of function with repetitive motion, and there were 
no postural abnormalities or fixed deformities.  The 
musculature of the back and neck was normal.  X-rays of the 
lumbar spine showed chronic, appearing, narrowing at the L2-
L-3 disc interspace.  X-rays of the thoracic spine showed a 
questionable abnormality, right T-12.  The computed 
tomography (CT) of the thoracic spine showed degenerative 
changes in the pedicles of T12, greater on the right than the 
left.  The diagnosis was of a history of oat cell carcinoma 
of the thoracic spine, with minimal loss of function and 
minimal loss of range of motion.

In a November 2002 rating decision, the RO increased the 
rating for the veteran's service-connected status post oat 
cell cancer of the T-12 pedicle, in clinical remission, to 10 
percent disabling, effective from July 2002.  This rating 
increase was based on the diagnosis entered in the August 
2002 examination report, which showed a slight limitation of 
motion and x-ray evidence of degenerative changes.  The 
veteran filed a notice of disagreement, and this appeal 
ensued.  

Additional pertinent records available for review include VA 
treatment records dated subsequent to the 2002 examination 
through 2006.  While the veteran did report continued back 
pain in October 2002, these records primarily reflect 
treatment for other conditions.  Also, on occasion, the 
veteran's medical history to include cancer in remission was 
noted.  In April 2006, the veteran reported that he was in no 
pain.  In May 2006, while being treated for angina, 
additional conditions listed included degenerative joint 
disease (DJD).  

At a July 2007 hearing, the veteran testified to the effect 
that he completed his radiation therapy in 1979, that he has 
not required any further treatment due to his cancer, and 
that his residual back condition has increased in severity 
due primarily to painful symptoms that are further increased 
by activities such as walking, standing and bending.

In evaluating the evidentiary record, it is clear that the 10 
percent rating currently assigned most closely defines the 
veteran's residual disability affecting the T-12 pedicle of 
the thoracolumbar spine.  First, the record does not reflect 
that the veteran experiences more than mild symptomatology as 
a result of his spinal disorder.  The August 2002 examiner 
found the veteran's spine unremarkable, essentially; and 
there were no functional limitations and no muscle spasm on 
extreme forward bending or loss of lateral spine motion.  
Thus, an increased rating is not warranted under former 
Diagnostic Code 5295.  And second, a higher rating cannot be 
based on limitation of motion as medical examination showed 
essentially full range of thoracic and lumbar spine motion.  
See 38 C.F.R. 4.71a, Diagnostic Codes 5291, 5292 (2003), and 
as amended by the General Rating Formula for Diseases and 
Injuries of the Spine.  Although the veteran reported pain, 
and degenerative changes were detected in the thoracic and 
lumbar spine, this symptomatology is accurately compensated 
at the 10 percent rate pursuant to criteria of Diagnostic 
Code 5003.  

Recurring attacks or incapacitating episodes of 
intervertebral disc syndrome are not demonstrated in the 
medical evidence of record; as such, the criteria of 
Diagnostic Code 5293, in effect both before and after 
September 26, 2003, do not warrant a rating in excess of 10 
percent.  Moreover, the additional pertinent Diagnostic Codes 
in effect prior to and after September 26, 2003, do not 
warrant increased ratings as the objective medical evidence 
fails to demonstrate residuals of a vertebral fracture (DC 
5285) or ankylosis of the spine.  (See DCs 5286, 5288, 5289.) 

The Board has considered whether a higher rating for the 
veteran's thoracolumbar spine disability is warranted on the 
basis of functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
which may result in additional disability beyond that 
reflected on range of motion measurements.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, supra.  Here, the veteran claims 
increased pain while standing or bending, but these 
subjective complaints are not corroborated by the objective 
medical evidence, which does not reflect substantial report 
of back symptoms since examination in 2002.  Moreover, an 
increased rating is not warranted for this symptomatology - 
based on Deluca and 38 C.F.R. §§ 4.40, 4.45, 4.59 - as the 
medical records and examination report of 2002 yielded no 
evidence of a substantial limitation on his functionality.

In making this decision, the Board has recognized the 
veteran's subjective complaints of pain and limitation.  The 
Board has considered these comments closely.  But, as the 
veteran is a layperson, the Board assigns more weight to the 
conclusions derived from the medical professionals' 
examination reports.  Ultimately, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating in excess of 10 percent for his 
status post oat cell cancer of the T-12 pedicle, in clinical 
remission, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an increased rating for status post cancer of 
the T-12 pedicle, oat cell, in clinical remission, currently 
rated at 10 percent disabling, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


